DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-3, 7-9, 13-18 have been amended. Claims 1-20 are pending for examination.

Response to Arguments
Applicant’s arguments, filed 11/05/2021, with respect to the rejection(s) of claim(s) 1, 3-4 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Moon (KR20180084659A) in view of Hsu (US 20180199054 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (KR20180084659A) in view of Hsu (US 20180199054 A1).

Regarding claim 1, Moon teaches a video decoding method comprising: 
([0007] A method and an apparatus for decoding an image according to an embodiment of the present invention divide a current block to be decoded into a plurality of areas including a first area and a second area, The prediction block of the first area and the prediction block of the second area may be obtained according to different inter picture prediction methods.); 
determining a partition type of the coding block when it is determined to split the coding block (the partitioning may be performed based on at least one of a quadtree or a binary tree. The quad tree is a method of dividing the upper block into sub-blocks whose width and height are half of the upper block. A binary tree is a method of dividing an upper block into sub-blocks, either width or height, which is half of the upper block. Through the binary tree-based partitioning described above, a block can have a square as well as a non-square shape [0028].); 
acquiring a prediction sample in the coding block on the basis of the first motion information and the second motion information (That is, a prediction block of the current block 500 is generated using the decoded motion information (S1105), and the algorithm is terminated. [0114]), 
Moon does not teach the following limitations, however, in an analogous art, HSU teaches determining an index of a second merge candidate based on a comparison between a value of second index information and a value of first index information (wherein the code word for identifying the first and second motion predictors comprises a first index identifying the first motion predictor and a second index identifying the second motion predictor from the list of candidate motion predictors. [claim 3]); 
deriving first motion information regarding the first prediction unit in the coding block and second motion information regarding the second prediction unit in the coding block (claim 3); and 

the first motion information regarding the first prediction unit is derived from a first merge candidate specified by the first index information among a plurality of merge candidates included in a merge candidate list (selecting a first motion predictor and a second motion predictor from a list of candidate motion predictors for a block of pixels; coding a motion prediction code word that identifies the first and second motion predictors [claim 1] 3. The method of claim 1, wherein the code word for identifying the first and second motion predictors comprises a first index identifying the first motion predictor and a second index identifying the second motion predictor from the list of candidate motion predictors. [claim 3]), and 
the second motion information regarding the second prediction unit is derived from the second merge candidate specified by the second index information among the plurality of merge candidates included in the merge candidate list (3. The method of claim 1, wherein the code word for identifying the first and second motion predictors comprises a first index identifying the first motion predictor and a second index identifying the second motion predictor from the list of candidate motion predictors. [claim 3]).
	It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Hsu and apply them to Moon. One would be motivated as such as to select the  most cost-effective candidate from the list of candidates. (Hsu: [0045]).

Regarding claim 2, Moon in view of Hsu teaches the video decoding method of claim 1. Hsu teaches wherein when the value of the second index information is greater than or equal to the value of the first index information, the index of the second merge candidate is equal to the value of the second index information plus one (only one index is used and encoded as in the original merge mode to select the first candidate, while the second candidate is selected by using a predetermined way, such as applying a fixed offset to the index. The fixed offset can be +1 such that the video encoder or decoder always chooses two consecutive candidates from the list for multi-hypotheses motion prediction. [0044]). The same motivation used to combine Moon in view of Hsu is applicable.

Regarding claim 4, Moon in view of Hsu teaches the video decoding method of claim 1. Hsu teaches wherein when the prediction sample is included in a boundary region between the first prediction unit and the second prediction unit, the prediction sample is derived on the basis of a weighted-sum operation of a first prediction sample derived on the basis of the first motion information and a second prediction sample derived on the basis of the second motion information ([0099] The prediction combiner module 1160 combines the two predictions 1114 (which are pixel data obtained based on the two selected motion predictors) into the combined prediction 1013. The combination may be simple average or weighted sum of the predictions 1114.). The same motivation used to combine Moon in view of Hsu is applicable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Hsu further in view of Zhang (US 20210006790 A1).
Regarding claim 3, Moon in view of Hsu teaches the video decoding method of claim 1. Moon in view of Hsu does not teach the following limitations, however in an analogous art, Zhang teaches wherein when the value of the second index information is smaller than the value of the first index information, the index of the second merge candidate is equal to the value of the second index information ([0765] 23. The method of solution 20, wherein the assignment is such that a first codeword assigned to a first pair of candidate indices representing candidates having different prediction directions is selected to be smaller than a second codeword assigned to a second pair of candidate indices representing candidates having the same prediction direction.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Zhang and apply them to Moon in view of Hsu. One would be motivated as such as obtain optimal cost when using mixed inter-prediction.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Hsu further in view of Lim (KR20180084659A).

Regarding claim 5, Moon in view of Hsu teaches the video decoding method of claim 4. Moon in view of Hsu does not teach the following limitations, however in an analogous art, Lim teaches wherein a first weight applied to the first prediction sample is determined on the basis of an x-coordinate and a y-coordinate of the prediction sample ([0128] Referring to FIG. 14, the same weight is applied to pixels in a row unit, and referring to FIG. 15, the same weight is applied to pixels in a column unit.).
It would have been obvious for a person of ordinary skill in the art, before the effective filling date of the claimed invention, to take the teachings of Lim and apply them to Moon in view of Hsu. One would be motivated as such as obtain optimal cost when using mixed inter-prediction.

Regarding claim 6, Moon in view of Hsu and Lim teaches the video decoding method of claim 5. Hsu teaches wherein a second weight applied to the second prediction sample is derived by subtracting the first weight from a constant value (when a video encoder or decoder receives a selection of multiple hypotheses of motion predictors, simple average or weighted sum of the prediction pixels of the first and second motion predictors (i.e., the sets of pixels referenced or obtained by the first and second motion predictors) are used to generate a combined prediction for compensation (or combined motion compensated predictor) as the final prediction for motion compensation. [0010]. Examiner’s note: sum of weights and an adjacent sub-block which is constant.). The same motivation used to combine Moon in view of Hsu is applicable.

Regarding claims 7-12, the video encoding method of claims 7-12 are rejected under the same arts and evidence used to reject the video decoding method of claim 1-6. Nam further teaches the corresponding encoding method (NAM: [abstract]).

Regarding claim 13-15, the video decoder of claims 13-15 are rejected under the same arts and evidence used to reject the video decoding method of claim 1-6. Moon further teaches a  memory having stored instructions; a processor for executing the instructions ([0140] In addition, various embodiments of the present disclosure may be implemented by hardware, firmware, software, or a combination thereof. In the case of hardware implementation, one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays A general processor, a controller, a microcontroller, a microprocessor, and the like.).

Regarding claim 16-18, the video encoder of claims 16-18 are rejected under the same arts and evidence used to reject the video decoding method of claim 1-6. Moon further teaches a  memory having stored instructions; a processor for executing the instructions ([0140] In addition, various embodiments of the present disclosure may be implemented by hardware, firmware, software, or a combination thereof. In the case of hardware implementation, one or more application specific integrated circuits (ASICs), digital signal processors (DSPs), digital signal processing devices (DSPDs), programmable logic devices (PLDs), field programmable gate arrays A general processor, a controller, a microcontroller, a microprocessor, and the like.).

Regarding claim 19, Moon teaches a non-transitory computer-readable storage medium having stored therein computer executable instructions that when executed by a processor, implement the video decoding method of claim 1 (The scope of the present disclosure is to be accorded the broadest interpretation as understanding of the principles of the invention, as well as software or machine-executable instructions (e.g., operating system, applications, firmware, Instructions, and the like are stored and are non-transitory computer-readable medium executable on the device or computer. [0141]).

Regarding claim 20 , Moon teaches a non-transitory computer-readable storage medium having stored therein computer executable instructions that when executed by a processor, implement the video encoding method of claim 7 (The scope of the present disclosure is to be accorded the broadest interpretation as understanding of the principles of the invention, as well as software or machine-executable instructions (e.g., operating system, applications, firmware, Instructions, and the like are stored and are non-transitory computer-readable medium executable on the device or computer. [0141]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.